Citation Nr: 0614211	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  97-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than July 6, 1989 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island which, in pertinent part, granted a TDIU 
effective October 26, 1996.  After a Board remand, the RO in 
November 2002 granted an earlier effective date of July 6, 
1989.  After the veteran challenged this determination, the 
Board denied his claim in March 2004.

In July 2005 the United States Court of Appeals for Veterans 
Claims (the Court), pursuant to a joint motion, vacated the 
Board's decision and remanded the claim to the Board.  The 
Board then remanded the claim in September 2005 for 
additional development.  As the additional development had 
taken place to the extent possible, the Board will now decide 
the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, while this case was being considered, a 
motion to advance the case on the Board's docket was received 
in May 2006.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2005).  As the Board is deciding the claim herein, 
there is no need to advance the case on the docket, so the 
May 2006 motion is moot.


FINDINGS OF FACT

1.  The veteran's claim for a TDIU was received on July 21, 
1980, but was never adjudicated.

2.  The veteran has been service-connected for a back 
disorder since February 1948.  In 1980 it was rated 40 
percent disabling.  It was rated 60 percent disabling in 1989 
and a TDIU was also granted that date.

3.  There is at least as much evidence indicating that it was 
factually ascertainable that the veteran was unable to obtain 
substantially gainful employment due to his service-connected 
back disorder more than a year before the July 21, 1980 date 
his TDIU claim was received as there is indicating otherwise.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, he is 
entitled to an effective date earlier than July 6, 1989, 
specifically, the July 21, 1980 date his unprocessed TDIU 
claim was received.  38 U.S.C.A. §§ 5110(a), (b)(2) (West 
2002); 38 C.F.R. §§ 3.400(o), 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  However, as 
explained below, the Board will grant the benefit sought by 
the veteran in this decision, so further discussion of the 
VCAA is unnecessary.

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2005).  Effective date 
determinations as to TDIU claims are governed by the 
increased rating provisions of 38 C.F.R. § 3.400(o) (2005).  
See Hurd v. West, 13 Vet. App. 449 (2000).  In the present 
case, the veteran filed a claim for a TDIU in July 1980 but 
that claim was never adjudicated.  He subsequently filed an 
October 1996 claim for a TDIU that was granted in January 
1997 with an effective date of October 1996.  In November 
2002, the RO granted an earlier effective date for the TDIU-
July 6, 1989-which was the date that the veteran first met 
the schedular criteria for a TDIU based on the 60 percent 
rating he received effective that date for his service-
connected back disorder.  See 38 C.F.R. § 4.16(a) (2005) 
(TDIU may be assigned where schedular rating is less than 100 
percent if there is one disability rated 60 percent or more, 
or two or more disabilities with one rated 40 percent or more 
and a combined rating of at least 70 percent).

However, a TDIU is also permissible on an extraschedular 
basis where a veteran is unemployable by reason of service-
connected disabilities, but fails to meet the schedular 
criteria.  38 C.F.R. § 4.16(b) (2005).  That was the issue 
before the Board in its March 2004 decision, i.e., whether 
the veteran's service-connected back disability precluded 
him, prior to July 6, 1989, from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  If such preclusion was 
factually ascertainable prior to the date the veteran's TDIU 
claim was received, July 21, 1980, he would be entitled to an 
earlier effective date.  If it were factually ascertainable 
within a year of the claim, that date would be the effective 
date and, if not, it would be the date the claim was 
received.  38 C.F.R. § 3.400(o)(2) (2005).  As the veteran 
and his representative have argued that he has been unable to 
work since February 1973, and the claim was filed more than 
one year later, the earliest possible effective date should 
this argument be accepted would be the July 21, 1980 date of 
receipt of claim, as conceded by the veteran's 
representative.  See, e.g., Appellant's November 2004 Court 
Brief, at 20, n.2.  Evidence received subsequent to Court and 
Board remands, when viewed with the evidence in its entirety 
provides a basis to allow the claim, as discussed below.

The veteran has been service-connected for a back disorder 
since February 1948, and the earliest document indicating 
that he was physically unable to work is February 1973 
correspondence of the veteran's employer and the U.S. 
Department of Labor's Bureau of Employees Compensation.  In a 
July 1975 decision, the RO determined that the veteran was 
permanently and totally disabled for purposes of non-service-
connected pension benefits, based on all of the evidence, 
including service-connected and non-service connected 
disabilities.  The question here, however, is whether the 
veteran's service-connected low back disability itself 
prevented him from obtaining substantially gainful employment 
prior to the current July 6, 1989 effective date.  The most 
significant piece of evidence in this regard is the March 
2003 Individual Unemployability Assessment by a private 
vocational specialist.  The vocational specialist reviewed 
the entire claims file and spoke with the veteran, and 
concluded based on this evidence that the veteran "clearly 
has been totally unable to obtain and/or retain gainful 
employment at least from January 1973 to the present," due 
to his service-connected back disorder.  He acknowledged that 
the veteran was able to work part-time as a bus driver from 
1968 to 1973, but noted that this employment did not 
constitute substantial gainful employment.

In its March 2004 decision, the Board found that the 
vocational specialist had failed to consider the effect that 
the non-service-connected disabilities had had on the prior 
medical determinations of the veteran's unemployability.  The 
joint motion found that the Board did not offer sufficient 
reasons and bases for discounting the vocational specialist's 
conclusion, and also noted that the unemployability 
determination was supposed to be made without consideration 
of any non-service-connected disabilities under 38 C.F.R. 
§ 4.16(a) (2005).  Joint Motion at 6.  The Court also stated 
that the Board seemingly failed to fully consider whether the 
veteran's post-1973 employment was more than marginal and 
permitted him to earn a living wage.  Joint Motion at 6.  
Additionally, records recently received, but dated more 
contemporaneously with the events in question, provide 
confirming information concerning his back disorder.

In light of the findings of the joint motion with regard to 
the March 2003 vocational specialist's opinion, that 
opinion's accurate characterization of the evidence of record 
and explanation of its conclusion that the veteran was unable 
to obtain and/or retain substantially gainful employment at 
least from January 1973, and the absence of any contrary 
opinion in the record, there is at least as much evidence 
indicating that it was factually ascertainable that the 
veteran's service-connected back disability rendered him 
unemployable in February 1973.  With reasonable doubt 
resolved in favor of the veteran, this warrants an effective 
date earlier than the July 6, 1989 date that the veteran 
became eligible for a TDIU on a schedular basis because he 
was eligible for a TDIU on an extraschedular basis prior to 
that date.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

As the veteran's claim for a TDIU was not filed within a year 
of the January 1973 date his unemployability became factually 
ascertainable, the appropriate effective date for the TDIU is 
the July 21, 1980 date of the claim.  38 C.F.R. § 3.400(o)(2) 
(2005).  Moreover, as this the earliest possible effective 
date as a matter of law, as acknowledged by the veteran's 
representative, this is a complete grant of the benefits 
sought on appeal, and discussion of the VCAA's notification 
and duty to assist provisions, including those relating to 
the Board's September 2005 remand order regarding outstanding 
Social Security Administration records and the veteran's 
waiver of his rights with regard to VA's assistance in 
obtaining these records, is unnecessary.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").


ORDER

The claim for an effective date earlier than July 6, 1989 for 
a TDIU is granted, with the appropriate effective date being 
the July 21, 1980 date of receipt of the TDIU claim.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


